Citation Nr: 1717724	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  05-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1994.

This case initially came to the Board from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Since then, jurisdiction over the case was transferred twice, first to the RO in Des Moines, Iowa, and most recently to the RO in Columbia, South Carolina.  The issue decided in the initial decision was whether the Veteran was entitled to a disability rating higher than 10 percent for his service-connected major depressive disorder.  During the development of the increased rating issue, the Veteran contended that he was unable to work because of his major depressive disorder.  Based on these statements, and after the Veteran appealed the denial of an increased rating, the Board found that his eligibility for a TDIU rating was raised by the record and it was identified as a separate issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the issue of TDIU to the Agency of Original Jurisdiction (AOJ) in December 2010 while partially granting the related claim for an increased disability rating for major depressive disorder.  A rating of 50 percent was assigned prior to February 27, 2009 and a 70 percent rating became effective that day.  A subsequent rating decision by the Appeals Management Center, also dated December 2010, assigned February 28, 1994 as the effective date for the 50 percent rating.  

After further development, the Board issued a decision in January 2016 denying service connection for post traumatic stress disorder (PTSD) and denying the Veteran's request for a TDIU rating.  With respect to the denial of TDIU only, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion of the parties in August 2016.  In their joint motion, the parties agreed that the Board's January 2016 decision did not sufficiently explain its reasons for denying a TDIU rating.  Accordingly, with respect to that issue, the January 2016 Board decision was vacated and the Court remanded the issue of TDIU to the Board.

In February 2017, the Veteran's attorney provided the Board with new evidence, including recent employment and earnings information and the report of a vocational consultant.  Much of the newly submitted evidence was not available to the AOJ when it issued the most recent supplemental statement of the case denying a TDIU rating in May 2015.  Nevertheless, through his attorney, the Veteran waived his right to have the AOJ review this evidence before the Board considers the issue in this appeal.  Based on this waiver, the Board can decide the issue now and there is no need to remand the appeal for the AOJ to consider the new evidence.
 

FINDINGS OF FACT

1. Throughout the relevant appeal period, the preponderance of the evidence favors the conclusion that the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.

2. From his current employment, the Veteran receives earned income in excess of the poverty threshold for one person; he is not employed in a sheltered workshop or family business; nor does his current employment resemble employment in a sheltered workshop or family business.

3. Except for discrete periods in which he has received temporary disability ratings of 100 percent for periods of hospitalization or convalescence, the Veteran has been capable of more than marginal employment throughout the relevant appeal period.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 3.340, 4.16(a) (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

Since the TDIU appeal came to the Board as an inferred claim under Rice, the Board remanded the issue of TDIU in December 2010 with instructions to provide VCAA notice to the Veteran concerning his TDIU claim.  Also in December 2010, the AOJ mailed the Veteran a letter which fully explained the eligibility criteria for a TDIU award.  By sending the letter the AOJ satisfied its duty to notify.  The letter also satisfied the duty to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records, post-service records of medical treatment from VA medical centers and additional medical and claims processing records from the Social Security Administration (SSA).  The AOJ arranged VA examinations to assess the severity of the Veteran's only service-connected disability (major depressive disorder) in November 2002, November 2003, September 2005, March 2009 and December 2013.  The AOJ has obtained numerous statements from the Veteran describing the effect of his psychiatric symptoms on his ability to work as well as information about his employment and earnings history.  Having obtained this information, the Board finds that VA has satisfied its duty to assist.


II. TDIU

General Principles Concerning TDIU

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances.  Id.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  When deciding a TDIU claim, the Board "must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  

Other than by distinguishing the concept of "substantially gainful employment" from "marginal employment" which "includes but is not limited to employment in a protected environment such as a family business or sheltered workshop" 38 C.F.R. § 4.16, the regulation explaining the criteria for TDIU, does not define "substantially gainful employment."  In Faust v. West, 13 Vet. App. 342 (2000), the Court looked for guidance to social security regulations defining the similar concept of "substantially gainful activity" as "work that -- (a) involves doing significant productive physical or mental duties; and (b) is done . . . for pay or profit."  Id. at 356 (quoting 20 C.F.R. § 404.1509 (1999)).   

In Faust the Court affirmed the Board's denial of TDIU when the claimant had engaged in part-time work which, nevertheless, brought him earnings which exceeded the poverty threshold for one person.  "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation -- i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability -- such employment constitutes, as a matter of law, a substantially gainful occupation . . . ."  Id. at 356.

Because the Veteran has one service-connected disability, rated at 70 percent for the period beginning February 27, 2009, he meets the schedular criteria for TDIU for the period from that day to the present.  

Under certain circumstances, 38 C.F.R. § 4.16(b) permits the assignment of a TDIU rating even when the claimant does not meet the schedular requirements.  This kind of rating is often called an "extraschedular" TDIU.

The Board does not have the authority to award an extraschedular rating unless the issue has first been referred to the Director of the Compensation Service for consideration.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015).  In this case, the Veteran's attorney has argued that the Veteran has been unable to secure or follow a substantially gainful occupation since 2002.  Because the Veteran does not meet the schedular criteria for TDIU prior to February 27, 2009, the Board will address this argument by considering whether to refer the case to the Director of the Compensation Service for consideration of whether to grant an extraschedular TDIU award for the earlier period.

Factual Background

The Veteran served in the Navy for more than ten years.  Shortly after his discharge from active duty (February 1994), he requested compensation for an acquired psychiatric disability.  In August 1994, that claim was granted with an initial disability rating of 10 percent.  At the time of his first VA mental disorders examination, he was working at a telemarketing job.  To assess the current severity of his major depressive disorder, the Veteran was examined again in March 1996.  The March 1996 report indicates that the Veteran worked in telemarking for approximately four months.  After that, he worked in a cabinet factory for six months.  The Veteran told the March 1996 VA examiner that he quit his job in the cabinet factory to work for the Post Office.  He held the post office job for approximately seven years.  

Based on the information the Veteran gave to VA examiners, the Veteran appears to have experienced unemployment for approximately three months between his discharge from the Navy and the beginning of his work in telemarketing.  He told the March 1996 VA examiner he had been employed at the post office for 10 months, suggesting that he began that job in March 1995.   His work at the cabinet factory accounts for the previous six months - i.e., September 1994 to March 1995.  Before working for the cabinet factory, he told the March 1996 examiner he worked in telemarketing for four months - i.e., May 1994 to September 1994.   After that, he was continuously employed until he left his job with the post office in 2002.  

The record indicates that the Veteran's employment with the post office was full-time.  According to the Veteran's social security earnings record, he received earned income exceeding the poverty threshold for one person for every year between 1995 and 2002.

According to the notes of a mental health counselor in private practice, in April 2002, the Veteran told his counselor that he disliked his job at the post office.  In February 2009, he told his VA psychiatrist that he worked for the post office for seven and a half years "until he just stopped going and later got fired."  He told the November 2002 VA mental disorders examiner that he was on leave without pay from his post office job.  

Much of the available information about the Veteran's work after 2002 comes from a written statement from the Veteran, apparently signed by him in November 2016 and received by VA in February 2017.  In this statement, the Veteran wrote that, during his work for the post office, he was bothered by interactions with his supervisors and co-workers.  He preferred working alone because of his anxiety.  Because he was not permitted to work alone, the Veteran wrote that he often missed work.  According to the Veteran, he became depressed and lost his "ability to focus and get [his] work done."  

In 2002 and 2003, the Veteran was enrolled in school and participated in a work study program with a State agency with assistance from VA's Vocational Rehabilitation Program.  According to the Veteran, he left this position when he finished school.  "From 2003 to 2005, I was unemployed and actively looking for employment.  Working up the effort to actively apply to and interview for a new job was very difficult for me, simply because there were days when I could hardly get out of bed, let alone dress up and go to an interview."

The Veteran wrote that he obtained a part-time position at a temporary employment agency in 2005.  When working for the agency, he acted as a shipping and receiving clerk and his work involved data entry and the tracking of shipments.  Although he worked five days each week, the Veteran indicated he worked less than a traditional eight-hour work day - usually five to six hours each day.  He lost this job after his employer read an e-mail message from the Veteran to a third person, in which the Veteran described how much he hated his job.  In approximately 2007, the Veteran worked for a different temporary employment agency, "primarily as an assistant groundskeeper, so most of my days were spent mowing lawns and assisting with cemetery workers with funeral services when needed."  

From approximately August 2007 to February 2008, the Veteran worked as a "help desk" clerk answering questions from customers who were experiencing problems using their computers.  He quit this job after a customer mistakenly blamed him for something that a Veteran's co-worker told the customer.  "The unfair critique broke me, to the point that I just couldn't keep dealing with the clients or my supervisors, and so I walked off the job without giving notice."  

The Veteran described his next work experience (from approximately March 2008 to February 2010) as part of a program for former service members, in which he worked between twenty and twenty-five hours per week and earned only tips.  The Veteran quit this job because he was annoyed by the need "to constantly interact with customers and force a smile so that I could earn better tips."  Then he worked at a Good Will store from October 2010 to March 2011.  This job required him to stock shelves and to remove outdated goods from the store shelves.  He usually worked approximately twelve hours per week.  The Veteran indicated that he was attending school during this period and his Good Will job was a work/study project organized by a VA Vocational Rehabilitation Program.  He wrote that he needed to leave this job when he left school.  

During 2009, the Veteran was hospitalized on multiple occasions.  To compensate the Veteran for these periods, the AOJ granted the Veteran a temporary 100 percent rating for major depressive disorder for much of April 2009, for the period between May 21, 2009 and August 1, 2009, and for the period between September 1, 2009 and November 1, 2009.

Between March and July of 2011 the Veteran was unemployed, which was made difficult by stressful relations between the Veteran and his wife.  The Veteran wrote that his wife asked him to leave their home and he lived in a VA homeless shelter.  In July 2011, he worked for Wal-Mart, collecting shopping carts from the store parking lot.  He held this position for "nearly a year" working about thirty to thirty-five hours per week.  The Veteran quit this job after deciding, in consultation with his wife, that the family could afford to live on only her salary, a belief the Veteran now believes was mistaken: "We were effectively homeless while I was out of work, which lasted for fifteen months until December 2013, when I was hired by my current employer, the [Parris Island] Commissary."

The Veteran started working at the Commissary as a cashier, working approximately twenty-four hours per week.  After some interactions with a supervisor, which were unpleasant for him, the Veteran "went to the store director, nearly in tears, begging her to try and put me somewhere else before I was forced to quit.  She basically created a position for me so that I could keep working.  I took over assorted duties from several of the other employees and effectively worked on my own."  Early in 2016, the Veteran's supervisor encouraged him to apply for a new position with the Parris Island Commissary, computer assisted ordering clerk.  "In my new position, my hours decreased to about twenty per week, spread out over three working days.  I work primarily on my own, with some limited interaction with my co-workers around the store.  I go in before the store opens, scan items to complete a report, and then have to stock items where the shelves are empty.  I also have to make adjustments to our procurement orders when necessary.  Generally speaking, I am responsible for ensuring that products are fully available at the store."   In his written statement, the Veteran emphasized that he believed that he would not have been able to continue working for the Parris Island Commissary without these accommodations from his employer.   He further explained that he continues to have stressful relations with co-workers and that, when he recently tried working forty hours per week,  "after trying it for a few pay periods, I asked to be shifted back to my original part-time schedule simply because I could not handle the stress of working a forty hour week."  According to the Veteran, he misses work at least once or twice per month during periods when the symptoms of his depression are especially severe.  

In support of the TDIU claim, the Veteran's attorney has submitted a vocational assessment report from a vocational consultant, dated January 2017.  Much of the information in the report is also contained in the Veteran's written statement.  The consultant's report, however, indicates that the Veteran's work for the Parris Island Commissary consisted of repairing signs when needed on the grounds of the facility.  The Veteran told the consultant that "he gives his best effort to work as much as he can and is given an ability to work on his own at his own pace."  The consultant wrote that, in his current position, the Veteran has "very little direct supervision, flexibility in his shift for random time off work, minimal stress or timelines for accomplishing work."  

The consultant wrote that the Veteran recently started driving passengers for the Uber automobile service approximately two or three evenings each week.  As a driver for Uber, the Veteran said that he works when "he feels rested enough in the evening to handle exposure to customers . . . ."  He indicated that, when driving passengers to their destinations, he avoids conversation with them.  According to the consultant's report, in addition to the pay he receives from the Commissary, he receives $150 per week as an Uber driver.  The Veteran told the consultant that, "if he's able to take a nap and is not feeling foggy from medication, he likes to drive as a way to be productive and gain confidence and at the same time, earn a little extra money."  

In the consultant's opinion, it is more likely than not that "since at least 2002 when he last worked full-time [for the post office]"  the Veteran's service-connected major depression has prevented him from securing and following a substantially gainful occupation.  The consultant also wrote that "It is my opinion that the Veteran was unable to maintain employment despite numerous attempts after 2002 and is clearly currently working in a protected environment on a part time basis at [Parris Island] Commissary."  To support this conclusion, the consultant described the Veteran's major depression symptoms and their effect on the Veteran's working habits, particularly the Veteran's panic attacks, lack of self control, difficulty concentrating and low energy.  The consultant emphasized the Veteran's sporadic and low earnings between the end of his employment with the post office in 2002 and his current employment with the Parris Island Commissary.  

In her report, the consultant indicated that between 2002 and 2013, the Veteran earned more than the poverty threshold in only one year (2006).  This statement is not strictly correct, at least according to the Veteran's reported social security earnings, which indicate that, he had taxed social security earnings of $11,030 in 2005, which was slightly above the poverty threshold for one person for 2005 ($9,973).  The Veteran's taxed social security earnings from the Parris Island Commissary for the most recent year for which data is available ($20,810 in 2015) exceed the applicable poverty threshold for 2015 ($12,486).

The record also includes information from the Social Security Administration (SSA), which denied the Veteran's request for SSA disability benefits in January 2011.  Prior to deciding the claim, the SSA arranged for a psychologist to perform a mental residual functional capacity evaluation on the Veteran.  The examination form asked the examiner to rate any mental limitations affecting different aspects of his mental health, including the broad categories of understanding and memory, sustained concentration and persistence, social interaction and adaptation.  The examiner indicated that the Veteran's abilities were "not significantly limited" in the ability to remember locations and work-like procedures, the ability to understand and remember very short and simple instructions, the ability to carry out very short and simple instructions, the ability to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances, the ability to make simple work-related decisions, the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number or length of rest periods, the ability to ask simple questions or request assistance, the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, the ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, the ability to be aware of normal hazards and take appropriate precautions, the ability to travel in unfamiliar places or use public transportation and the ability to set realistic goals or make plans independently of them.  

According to the examiner, the Veteran was "moderately limited" in the following activities: the ability to understand and remember detailed instructions, the ability to carry out detailed instructions, the ability to sustain an ordinary routine without special supervision, the ability to work in coordination with or proximity to others without being distracted by them, the ability to interact appropriately with the general public, the ability to accept instructions and respond appropriately to criticism from supervisors and the ability to respond appropriately to changes in the work setting.  The examiner did not indicate that the Veteran was "markedly limited" in any work activities.  

In the examiner's functional capacity assessment, he acknowledged the Veteran's depression, his two years of college and his recent experience in several part-time jobs.  At the time of the examination, the Veteran was employed at the Good Will store, which the examiner described as a "sheltered/supported position."  The examiner wrote that having a routine depresses the Veteran and, when depressed, he misses work, is intolerant of others, and feels threatened by authority.  The Veteran's mental abilities were limited, according to the examiner, by major depressive disorder, recurrent, moderate, with anxious features and alcohol dependence.  The examiner wrote that, "Although the claimant is doing well according to the newest notes, he is limited in his ability to understand and carry out complex instructions.  This assertion is based on his part-time work at Goodwill."  

The same psychologist completed a form entitled "psychiatric review technique" and indicated the presence of major depressive disorder.  According to the examiner, the Veteran had a "mild" degree of limitation in his activities of daily living, a "moderate" degree of limitation in maintaining social functioning and "moderate" difficulties in maintaining concentration.

The SSA file also contains the following case analysis of the Veteran by a physician, also dated January 2011: "Claimant is a 52 year old with alleged disability due to sleep apnea, depression, PTSD, general anxiety disorder, and seasonal affective disorder.  The evidence in file indicates that claimant has been seen at the VA for sleep apnea.  These reports indicate that sleep apnea has been well controlled.  There is no evidence of complications related to this condition.  Considering the evidence in the file, he does not have a physical impairment that causes more than a minimal impact on work activities.  Therefore, his condition is nonsevere."  

In addition to the information above concerning the Veteran's employment and earnings history, the Board has considered the medical records describing treatment for the Veteran's service-connected major depressive disorder.  In December 2010, the Board reviewed these symptoms thoroughly and assigned a 50 percent disability rating for major depressive disorder prior to February 27, 2009 and a 70 percent rating effective as of that day.  For the sake of brevity, this decision will not review all of those findings, but it will address those symptoms that appear potentially relevant to the Veteran's ability to secure or follow a substantially gainful occupation.  The Board has also reviewed similar information for the period after December 2010.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under  DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 71 and 80 reflect that symptoms are transient and expectable reactions to psychosocial stressors (e.g., difficult concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).   

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders. As the introduction to this decision explains, the TDIU issue arises from a claim for an increased rating for major depressive disorder filed by the Veteran before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's treatment records and examination reports.

According to a VA psychiatric note, the Veteran's GAF was 75 in January 2000.  In July 2000, his GAF was assessed as between 80 and 85.  A June 2002 VA psychiatric treatment note indicated a much lower score of 45.  The Veteran's private counselor indicated a GAF of 50 in August 2002 and the VA records indicated scores of 75 or 85 for the remainder of 2002.  

VA treatment records from 2003 indicate GAF estimates between 77 and 83.  A VA examiner in November 2003 assigned a score of 75.  According to the examination report, the Veteran was "trying to get a computer degree and is enjoying this significantly.  He does have some difficulty progressing in school projects and school work but this has not significantly impacted his grades and he has been able to get all of his work in."  The examiner indicated that anxiety attacks occurred approximately once per month and coincided with stressful events.  

VA treatment notes from 2004 reflect increased difficulties in school which had not been present earlier.  According to a VA psychiatric note from July 2004, the Veteran, "has been taking classes, but has failed a couple now for no obvious reason other than his lack of interest.  He has lost a couple of jobs in the last couple of years due to not showing up out of irritability towards 'idiots' and unethical behavior."   At the time of this note, the Veteran's GAF was 60.  

The Veteran was examined by another mental health professional in September 2005.  The examiner assigned a GAF of 65.  The examiner wrote that the Veteran was "currently working at a temporary job as a receiving clerk for the last 4 months.  He is hoping this to become a permanent position.  Prior to this job, he was in school.  Prior to that, he worked for 7 1/2 years at the Post Office, and so he just decided not to go to work any longer."

VA treatment notes indicate a GAF of 45 in March 2009.  The Veteran's treating psychiatrist indicated a GAF of 50 in June 2011 and noted that the Veteran "denies current significant problems with depression."  The remaining mental health treatment notes for 2011 also indicate a GAF of 50.  In August 2011, he told his psychiatrist that "his mood has been doing much better.  He is working part-time at Walmart so his finances are improving.  He works outside and knows he has lost at least 10 pounds.  . . . He has not been having anxiety."  

In November 2012, the same psychiatrist reported a GAF of 50.  At the same time the Veteran complained about anxiety attacks.  The psychiatrist wrote that "He is planning to return to school in January.  He states he felt compelled to quit working at Walmart in September due to the anxiety attacks he was having on the job."  The Veteran's assigned GAF score was 50 for most of 2013, although the December 2013 examiner assigned a slightly lower score of 45.  

The December 2013 VA examiner described the Veteran's experience in school and in his jobs at Wal-Mart and his then-recent transition to working for the Parris Island Commissary.  He described his work as a cashier as simple and "ok for him at the time.  [The Veteran] keeps [his] head down to avoid seeing anyone but [the] person in front of him at the register."  The examiner's report indicated that by February 2005, the Veteran's once high grade point average had dropped to 1.96.

In April 2014, the Veteran's psychiatrist assigned a GAF of 53.  There are no subsequent GAF scores, but some additional notes discuss the Veterans' difficulties at work.  A psychiatry note one week later indicated that the Veteran talked about working twenty-six hours per week, part time.  He told his psychiatrist that "he was able to talk and interact with the people at work."  A separate April 2014 treatment note indicated the Veteran wanted to stay at his job, "but did not feel he could because of the people he worked with."  In August of 2014, the Veteran said that he "continued work at commissary but states he is not getting the support he would like and feels more irritable at work."  

The Board has also reviewed other statements made by the Veteran during his hearing testimony and in written documents.  In August 2002, the Veteran wrote a letter complaining about what he perceived to be a failure of his colleagues at the post office to follow their own rules and regulations.  He wrote that, "Sources of stress outside of Federal employment are minimal.  I am a student but have no problem maintaining a 3.93 GPA.  I am a single parent but have been doing that for almost 10 years.  I have support from family and friends.  My family has been in good health.  Prior to March 2002, I was not experiencing any strong stressors other than the post office."

The Veteran testified at a personal hearing before a decision review officer at the RO in August 2004.  During the hearing, he described some of his work study projects through VA vocational rehabilitation.  According to the Veteran, in his work/study program, "I didn't have a set schedule.  I was allowed a certain number of hours, but I didn't really have anything else to do other than go to school at the time.  Um, and the money was appreciated, and the work was . . . The actual work was great, helping other vets find employment and what no, but, uh, uh . . . . I guess
I would procrastinate more than anything so, by the time . . . At some point, it would just be too late to go in."   At the time of the hearing, the Veteran estimated that he experienced panic attacks about every month.   

As indicated in the introduction, the Veteran testified before the undersigned in July 2007.  Asked if he was working at the time of the hearing, the Veteran said "yes" and said he was bagging groceries at the Rock Island Arsenal Commissary.  When he was asked if he found himself getting along with co-workers, he answered "For the most part."  He responded "yes" when he was asked whether he gets along with the customers.  

The Veteran has also submitted multiple statements from his wife, which communicate essentially the same information.  In April 2015, the Veteran's wife wrote that the Veteran hates working and cannot keep jobs for long.  She also wrote that "I can tell you with 1000% certainty that the job he has will not last much longer.  Then he will hate himself and shut down for months after he loses the job because he feels like a failure and cannot take care of his family."  The letter indicates that the Veteran experienced panic attacks twice each week and does not like to leave the house with his family.  The Veteran's wife reported that the Veteran was very agitated at work when his coworkers try to talk to him or tell him jokes: "He simply cannot handle it and needs some relief from the stress of that place.  He cannot handle the loud noises that come with being in a customer service position.  Screaming kids can put him in tears very quickly and he will simply leave his post to run away from the noise and try to calm his head.  Also, he cannot work at a desk, he cannot work with people, he cannot work by himself."  

Earlier Proceedings, the Parties' August 2016 Joint Motion, and the Veteran's Current Arguments

The Board denied the Veteran's request for TDIU in January 2016.  The Board decision noted the Veteran's 70 percent rating for major depressive disorder, but found that awarding TDIU would be inconsistent with the fact that, at the time of the decision, "the Veteran is currently employed as a cashier."  The Board relied on a statement from the December 2013 VA mental disorders examination report suggesting that, although the Veteran had occupational deficiencies in most areas, he was not totally disabled.  The decision indicates that, "there is no indication that this work is in a family business or sheltered workshop or in some protected environment."  For these reasons, the Board found that the Veteran's difficulties in maintaining employment were already reflected in his 70 percent rating for service-connected major depressive disorder.

As indicated in the introduction, the Court vacated the Board's decision by granting the parties' August 2016 joint motion for partial remand.  The joint motion found that the Board erred by offering an insufficient explanation for its conclusion.  Specifically, the Board did not discuss whether the Veteran's employment history revealed that the Veteran's was capable of more than marginal employment or whether his employment as a cashier was full or part-time work.  Moreover, the Board's reliance on the examiner's statement that the Veteran was not "totally disabled" was inconsistent with language in Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) ("proving inability to maintain 'substantially gainful occupation' does not require proving 100 percent unemployability . . . .").  The joint motion indicates that a person is engaged in "'a substantially gainful occupation' when that occupation 'provides annual income that exceeds the poverty threshold for one person.'"  Joint Motion for Remand, at 3 (quoting Faust, 13 Vet. App. at 355-56).  

The Veteran's attorney now asks the Board to grant an award of TDIU, with emphasis on the Veteran's unstable work history and infrequent earnings, which were below the poverty threshold for substantial parts of the relevant appeal period.   The attorney's brief relies on the report of the vocational consultant to demonstrate that the Veteran's employment with the Parris Island Commissary is marginal employment and employment in a protected environment for the purposes of 38 C.F.R. § 4.16(a).  According to the Veteran's attorney, "the evidence shows that [the Veteran] is prevented from any full-time work with a normal work schedule and without any accommodations; therefore, he is limited to marginal employment or even less than marginal and, thus, is not capable of or able to perform work that is substantially gainful."  

Cantrell and "Employment in a Protected Environment"

Since granting the joint motion for remand, the Court decided Cantrell v. Shulkin, ___ Vet. App. ___, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017), a major decision concerning the meaning of the terms "in a protected environment" in 38 C.F.R. § 4.16(a).  In Cantrell, the Court vacated a Board decision denying TDIU in the case of a claimant who was employed as a park ranger and was paid more than the poverty threshold for one person.  Id. at *6.  Because of his service-connected post-surgery ulcerative colitis, the claimant indicated that his duties were interrupted by his need to take extremely frequent breaks for bowel movements.  His employer made several accommodations to help the claimant stay in his job, such as giving him assignments near bathrooms.  Like the Veteran in this case, the claimant submitted the report of a private vocational expert, who opined that the claimant's work as a park ranger was tantamount to employment in a protected environment because "no typical employer can or would allow/accommodate a worker to take three and one third (3 1/3) hours per workday/work shift for bathroom break purposes."  Id. at *7.

The Board denied the claimant's TDIU claim and identified two reasons to support that decision.  First, the Board found that the vocational expert's opinion was not persuasive because of purported inconsistencies between the number of bathroom breaks described in the vocational expert's report and in the claimant's own statements.  The Board also indicated that the claimant's employment as a park ranger was not marginal employment because "the accommodations made by his employer have allowed him to perform his job successfully and on a full-time basis."  Id. at *9.  The Board reasoned that the claimant's employment was not employment "in a protected environment" because "it entailed substantial responsibilities - including being allowed to carry a weapon and drive a patrol car and being required to deal with rule violators . . . ."  Id. at *21.  

On appeal, the claimant acknowledged that VA regulations did not define the terms "in a protected environment" and proposed the following definition: "a work environment in which a veteran is allowed to maintain employment because the employer provides accommodations that protect the veteran by allowing him or her to work despite not being able to meet the normal criteria required by an occupation."  Id. at *12.  He also proposed that a "protected environment" could also mean a situation when the employee "is only able to work because his employer protects him from termination." Id.  The Secretary argued that VA intentionally chose not to define "employment in a protected environment" leaving application of the terms to the discretion of the factfinder on a case-by-case basis.  The Secretary asked the Court "to defer to this intentional ambiguity, which [the Secretary] contends is consistent with the language of § 4.16(a) and VA policy and reflects the agency's fair and considered judgment that VA adjudicators must possess the utmost leeway in making this 'factual determination.'"  Id. at *13.  In response to this suggestion, the claimant argued that, if successful, the Secretary's position would give essentially unfettered discretion to VA decisionmakers.

The Court began its analysis by noting that the regulations have not defined the terms "in a protected environment" and the list of examples of a protected environment given in the regulation "i.e., a family business or sheltered workshop - does not resolve this uncertainty.  To the contrary, that list of examples suggests that VA may have intended employment 'in a protected environment' to be a term of art that differs from the ordinary, accommodation-based definition proffered by the Veteran."  Id. at *15-16.  "While family businesses and sheltered workshops often involve employment accommodations, the presence of such accommodations is not the only similarity between the two and is not even a necessary characteristic for employment in a family business."  Id. at *16.  The Court therefore found the terms "in a protected environment" to be ambiguous and expressed a willingness to defer to a definition provided by the Secretary.  But the Secretary refused to proffer a definition, even when asked to do so by the Court.  Id. at *16.  

The Court rejected the Secretary's position on the grounds that the lack of a standard would frustrate judicial review.  The Court found "there is no standard against which VA adjudicators can assess the facts of a veteran's case to determine whether he or she is employed in a protected environment. . . . In short, absent an articulated standard for employment 'in a protected environment' that is capable of consistent application by VA and meaningful review by this Court, we cannot defer to the Secretary's decision not to define that term in 4.16(a)."  

The Court declined to adopt either of the definitions suggested by the claimant, indicating that "as we have done in the past when reviewing previously undefined terms contained within its regulations, we will give VA the first opportunity to [define the terms]."  Id. at *23.  Finally, the Court disagreed with the Board's credibility determination and, thus, the Board's stated reasons for its disagreement with the conclusions of the vocational expert's report, finding instead that there was no clear inconsistency between the claimant's statements and the statements of the expert.  Id. at *23-26. 

In a separate concurrence, Judge Lance provided some potential guidance as to what the standard should be for deciding whether a person is employed "in a protected environment" for the purposes of 38 C.F.R. § 4.16(a).  The concurrence emphasized the regulatory purpose of compensating claimants for impairments in earning capacity, suggesting that the amount of a claimant's income should be considered and that accommodations provided by employers which were required by the Americans with Disabilities Act or similar laws would not favor the conclusion that a claimant works in a protected environment because when "those accommodations allow the claimant to engage in a substantially gainful occupation, a TDIU award would, in effect, constitute a second paycheck on the back of a taxpayer."  Id. at *32. 

Analysis 

As a threshold matter, the Board has considered whether it can even decide this case before the issuance of potential new regulations which VA may enact to satisfy the concerns the Court expressed in Cantrell.  Unfortunately, the undersigned has not been given any information about when new regulations should be expected and an extended wait could be inconsistent with the Board's duty to adjudicate appeals in docket order.  See 38 U.S.C.A. § 7107 (West 2014).  Even if new regulations clarifying the meaning of the terms "employment in a protected environment" are issued in the future, it is unlikely that the new regulations will be retroactive and, therefore, applicable to this Veteran's case.  Cf. McKinney v. McDonald, 796 F.3d 1377, 1382 (Fed Cir. 2015) ("The VA further explained that retroactivity is not favored in the law, and agencies have limited authority to issue retroactive regulations.  Indeed, the VA promulgated [38 C.F.R.] § 3.307(a)(6)(iv) pursuant to 38 U.S.C. § 501(a) - which provides the Secretary of Veterans Affairs the authority to prescribe all 'necessary' and 'appropriate' rules to carry out the laws administered by the VA - and nothing contained therein expressly authorizes retroactive regulations.").

Since the Court has not provided a standard for deciding whether the Veteran is employed in a protected environment, and VA is unlikely to provide a standard that the Board can use to decide this Veteran's appeal, the Board has no alternative but to attempt discern a standard from the current law, regulations and precedents.  If the Board does not articulate a standard, any decision is likely to be vacated on further appeal for essentially the reasons identified in by the Court in Cantrell - i.e., that deciding this case without identifying the standard applied would frustrate judicial review by asking the Court to defer to "a 'we know it when we see it' definition of employment in a protected environment . . . ."  Cantrell, ___ Vet. App.  at ___, 2017 U.S. App. Vet. Claims LEXIS 537 at *17.

The standard that the Board will apply is that employment in a protected environment is an employment relationship in which the employee is selected, at least in part, for a charitable or therapeutic purpose.  The Board has derived this definition from common aspects of the examples of "protected environment" used in the text of 38 C.F.R. § 4.16(a): the family business and sheltered workshop.  In the case of a family business, it is common for an employer to hire a relative to fill a position, not because the relative is necessarily the most capable or efficient prospective employee, but for reasons of affection or obligation.  

The term "sheltered workshop" is not defined in title 38 of the Code of Federal Regulations.  But several state codes define "sheltered work shop" as "a facility designed to provide gainful employment for individuals with severe disabilities who cannot be absorbed into the competitive labor market or to provide interim employment for such individuals when employment opportunities for them in the competitive labor market do not exist" (Louisiana); "a facility, or any portion thereof, operated by a nonprofit organization, corporation, partnership, limited liability company or association whose purpose is to provide meaningful work or training activities to individuals with developmental disabilities . . ." (Oklahoma); "an occupation-oriented facility operated by a not-for-profit corporation, which, except for its staff, employs only persons with disabilities" (Missouri); "an occupation oriented facility operated by a nonprofit agency, public or private, which except for its staff, employs only handicapped persons" (New Jersey).  La. R.S. § 39:1604.4; 63 Okl. St. § 1-865.2; § 178.900 R.S.Mo.; N.J. Stat. § 34:16-40.  

The Social Security Administration which, as the Court indicated in Faust, is the most closely analogous legal context, uses the similar terms "sheltered or special environment" and "sheltered employment."  These are not precisely defined in title 20 of the Code of Federal Regulations.  But 20 CFR 404.1574(a)(3), which the Code describes as an evaluation guide for employees for determining whether a worker is involved in substantially gainful activity reads: "If you are working in a sheltered workshop, you may or may not be earning the amounts you are being paid.  The fact that the sheltered workshop or similar facility is operating at a loss or is receiving some charitable contributions or government aid does not establish that you are not earning all you are being paid. . . ."  A Social Security policy statement on determining whether work constitutes "substantial gainful activity" gives the following definition for sheltered employment: "Sheltered employment is employment provided for handicapped individuals in a protected environment under an institutional program."  SSR 83-33, 1983 SSR LEXIS 34.
 
The Board has considered and rejected the argument of the Veteran's attorney that an employer's provision of accommodations to a disabled employee necessarily brings that employment relationship within the definition of "employment in a protected environment" for the purpose of 38 C.F.R. § 4.16(a).  For the reasons stated by Judge Lance in his Cantrell concurrence, such an interpretation is inconsistent with the statutory purpose of compensating Veterans for the impairment in earning capacity associated with their service-connected disabilities because an accommodation necessarily prevents the disabled employee from losing the income associated with his or her employment.  "If a claimant's disabilities do not result in lost income, then there is no loss of earning capacity, and an award of TDIU would not be appropriate."  Id. at *32 (Lance, J., concurring).

As Judge Lance also suggested, the accommodation-based definition suggested in the vocational counselor's report is in tension with a complex system of laws and regulations prohibiting discrimination in employment against persons with disabilities.  These laws apply to disabled persons generally, and so necessarily protect many veterans.  The premise behind much of that legislation is that many disabled persons can be gainfully, and successfully, employed when their employers provide reasonable accommodations.  Moreover, the Board agrees with Judge Lance that, "[w]here a claimant's employer is required by law to provide reasonable accommodations pursuant to the ADA and those accommodations allow the claimant to engage in a substantially gainful occupation, a TDIU award would, in effect, constitute a second paycheck on the back of the taxpayer."  Id.   

The Veteran's suggested interpretation for the terms "employment in a protected environment" is also difficult to reconcile with the principle that disability ratings which are less than total necessarily reflect some degree of interference with employment.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There must be many Veterans with compensable disability ratings who, nevertheless, remain capable of substantially gainful employment precisely because they receive reasonable accommodations from their employers.  

The fact that employment in a protected workshop and in a family business share a therapeutic or charitable purpose supports the Board's interpretation.  As the Court noted in Cantrell, the same cannot be said for an accommodation-based definition:  

[T]he list of examples suggests that VA may have intended employment "in a protected environment" to be a term of art that differs from the ordinary, accommodation-based dictionary definition provided by the veteran.  See 55 Fed. Reg. 31,579, 31,580 (Aug. 3, 1990) (agreeing with a commenter that it was necessary to clarify the definition of marginal employment when earned income exceeds the poverty threshold and providing the list of examples rather than resorting to a dictionary definition).  While family businesses and sheltered workshops often involve employment accommodations, the presence of such accommodations is not the only similarity between the two and is not even a necessary characteristic for employment in a family business.  

Cantrell, ___ Vet. App.  at ___, 2017 U.S. App. Vet. Claims LEXIS 537 at *15-16.  

The Board has considered the potential objection that the presence of examples only is too vague to support the standard used here.  But one could make a similar criticism of the Court's reasoning in Mauerhan v. Principi, 16 Vet. App. 436 (2002) in interpreting the rating criteria for service-connected mental disorders using the terms "such as" followed by a list of non-exclusive symptoms in the general formula for rating mental disorders under 38 C.F.R. § 4.130 (2016).  To award a specific rating under the general schedule, VA does not need to find that the individual claimant has all, most, or even any of the listed symptoms.  See Mauerhan, 16 Vet. App. at 442.  Nevertheless, this has been accepted as a workable standard for deciding a significant category of increased rating claims. 
Applying these principles to the facts of this case, the Board finds that the Veteran's job at the Parris Island Commissary is not "employment in a protected environment" as those terms are used in 4.16(a).  There is no evidence that the purpose of the Commissary is to provide employment to disabled workers.  Nor does the record suggest that he was hired essentially as an act of charity by an employer willing to tolerate substandard job performance because of a special relationship between employer and employee.  As part of his duties, he has completed reports about what items are needed in the store, made adjustments to procurement orders and, in his words, "I am responsible for ensuring that products are fully available at the store."  These duties are important to the smooth functioning of the Parris Island Commissary and there is no evidence in the record that the flexibility he enjoys as an employee of the Commissary frustrates the effective operation of the Commissary.

The Veteran's additional part-time employment as an Uber driver further supports the conclusion that he is capable of more than marginal employment.  His earnings from driving the car do not exceed the poverty threshold, but they supplement an income from the Commissary which does exceed that threshold.  They also demonstrate self-control, motivation and the ability to interact appropriately with passengers.  Even if he avoids conversation with the passengers, as he credibly stated to the vocational consultant, the Veteran has been able to discharge his duties successfully while retaining his job with the Parris Island Commissary.  This evidence favors the conclusion that his present employment situation amounts to substantially gainful employment, and not marginal employment or employment in a protected environment.  

The Board is aware that the SSA functional capacity evaluation described the Veteran's earlier employment as a clerk at the Good Will store as a "sheltered/supported position."  While the kind of work the Veteran has done is clearly relevant, whether the Veteran can actually find employment is not determinative because the focus of the inquiry is "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose, 4 Vet. App. at 363.  With respect to the Veteran's capabilities before he obtained his present job with the Parris Island Commissary, the specific findings of the SSA psychologist favor the common sense conclusion that the Veteran was capable of more than marginal employment before he actually obtained more than marginal employment.

As the psychologist indicated, the Veteran had only a "mild" degree of limitation in his activities of daily living, a "moderate" degree of limitation in maintaining social functioning, and "moderate" difficulties in maintaining concentration.  

For similar reasons, the Board finds that the Veteran was capable of more than marginal employment before the effective date of his 70 percent disability rating for his service-connected major depressive disorder and, therefore, there is no need to refer this case to the Director of the Compensation Service for extraschedular consideration.  The report of the vocational consultant suggests that the Veteran was not capable of substantially gainful employment since at least 2002, in part because of his low earnings, which, according to the social security data, were zero in both 2003 and 2004.  

The Board disagrees with this argument, in part because, during 2003 and 2004, the Veteran was attending college and obtaining excellent grades.  His grades became much worse in late 2004 and 2005.  But in 2005, the Veteran was working again and social security reported earned income exceeding the poverty threshold for that year.  During certain periods of ostensible unemployment, the Veteran also performed vocational rehabilitation or work study.  In his August 2004 hearing testimony, the Veteran actually expressed enthusiasm for one of these projects, even though it appears to have involved frequent interaction with others, the feature of customer service employment to which he attributes many of his difficulties: "The actual work was great, helping other vets find employment . . . ."  He also testified that he would procrastinate in his work/study job.  Nevertheless, the most reasonable view of this evidence is that the Veteran found it difficult to go to school and work at the same time, not that he was incapable of more than marginal employment.  Once again, the decisive factor is the Veteran's ability to perform the physical and mental acts required by employment, not whether he was actually employed.  See Van Hoose, 4 Vet. App. at 363.  

The Veteran's relatively high GAF scores for most of the period before February 2009 further support the Board's conclusion.  It is also significant that a 2015 letter from the Veteran's wife indicate that the Veteran now experiences panic attacks twice each week, and that she made this statement during a period when he was maintaining substantially gainful employment at the Commissary.  In his August 2004 hearing testimony, the Veteran said he experienced panic attacks only about every month.  

Finally, the Board has considered the argument of the Veteran's attorney: "[T]he evidence shows that [the Veteran] is prevented from any full-time work with a normal work schedule and without any accommodations; therefore, he is limited to marginal employment or even less than marginal and, thus, is not capable of or able to perform work that is substantially gainful."  As this decision has explained, the Board rejects the suggestion that the provision of accommodations to a disabled employee necessarily transforms an employment relationship into employment in a protected environment.  The Board must reject the attorney's second argument - that the Veteran's employment is necessarily marginal because he has not been capable of a full-time work schedule - because it conflicts with the Court's decision in Faust: "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation -- i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability -- such employment constitutes, as a matter of law, a substantially gainful occupation . . . ."  Faust, 13 Vet. App. at 356.

Although the Veteran works only part-time, his present job provides annual income that exceeds the poverty threshold for one person.  His current employment does not resemble employment in a family business or sheltered workshop and, in addition to his work for the Parris Island Commissary, he is capable of part-time work as an Uber driver, for which he receives no accommodations.  

The Board does not intend its finding that the Veteran was capable of substantially gainful employment prior to obtaining his current position at the Parris Island Commissary to apply to the periods during which the Veteran was hospitalized and receiving a temporary 100 percent disability rating.  The assignment of a total rating during three separate periods during the year 2009 effectively relieves the Board of the usual need to decide whether, for those periods, the case should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2016).  The regulation "performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Since temporary total ratings for the Veteran do not "establish[] something less than total unemployability" extraschedular referral for the relevant periods is unnecessary.


ORDER

Entitlement to a TDIU rating is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


